ACCEPTED
                                                                                          01-12-00896-CR
                                                                               FIRST COURT OF APPEALS
                                                                                       HOUSTON, TEXAS
                                                                                     9/11/2015 3:36:27 PM
                                                                                    CHRISTOPHER PRINE
                                                                                                   CLERK

                        No. 01-12-00896-CR
                                 In the
                          Court of Appeals                  FILED IN
                                For the              1st COURT OF APPEALS
                                                         HOUSTON, TEXAS
                        First District of Texas      9/11/2015 3:36:27 PM
                              At Houston             CHRISTOPHER A. PRINE
                                                  Clerk
                             No. 1793757
                 In the County Court at law No. 8 of
                        Harris County, Texas
                     
                         CRAIG LYNN BEAL
                               Appellant
                                   v.
                     THE STATE OF TEXAS
                                Appellee
                     
   STATE’S OBJECTION TO APPELLANT’S MOTION TO REINSTATE
 APPEAL & MOTION FOR TRIAL COURT TO WITHDRAW FINDINGS OF
               FACT AND CONCLUSIONS OF LAW
                     


TO THE HONORABLE COURT OF APPEALS OF TEXAS:

      COMES NOW THE STATE OF TEXAS, and objects to appellant’s motion

to reinstate the appeal and moves for the Judge Sherman Ross, sitting as the Judge for

Harris County, County Court at Law No. 8, to withdraw the previously filed “agreed

proposed findings of fact and conclusions of law,” and to file new proposed findings

of fact and conclusions of law. The State makes this objection and this motion based

on the following:

      1.        On June 30, 2015, Judge Sherman Ross, sitting as the Judge for Harris

                County, County Court at Law No. 8, signed certain findings of fact
     and conclusions of law in response to an abatement order from the

     First Court of Appeals.

2.   In the “agreed proposed findings of fact and conclusions of law”

     signed by Judge Sherman Ross on June 30, Judge Sherman Ross made

     the following finding: “[t]he Court hereby finds that this case is one

     of the nine in which reporter’s record was lost of destroyed due to the

     court reporter’s medical condition and personal and professional

     problems and that the record cannot be reconstructed to the degree

     necessary for a meaningful review.”

3.   On September 10, 2015, the court reporter, Sondra Humphrey, filed

     the reporter’s record in the above styled case.

4.   On September 10, 2015, the First Court of Appeals rejected the

     reporter’s record filed by Ms. Humphrey because the record “[did]

     not    comply       with    the     Texas     Rules     of     Appellate

     Procedure…[s]pecifically the exhibit volume does not contain any of

     the indexed and listed exhibits.”

5.   The State has reviewed the reporter’s reporter filed by Ms.

     Humphrey and the record appears to be both complete and accurate,

     with the exception of the exhibit volume.

6.   Once the exhibits are filed, or replaced if lost or destroyed, the record

     will be complete.
      7.        The State objects to item #4 of appellant’s motion to reinstate the

                appeal, which states that “[a]ppellant suggests this case be submitted

                and decided on the basis of the trial court’s findings as occurred in

                the similar case of Victor Bankett v. State, 01-13-00896-CR.”

      8.        The State’s object to item #4 of appellant’s motion to reinstate the

                appeal based on the fact that the reporter’s record exists and was filed

                by Ms. Humphrey on September 10, 2015.

      9.        The State moves that Judge Sherman Ross, sitting as Judge of Harris

                County, County Court at Law No. 8, withdraw the findings of fact

                and conclusions of law entered June 30, 2015, based on the fact that

                the reporter’s record exists and was filed by Ms. Humphrey on

                September 10, 2015.

      WHEREFORE, the State prays that this Court will grant the State’s objection

to appellant’s motion to reinstate the appeal and motion for the trial court to

withdraw its findings of fact and conclusions of law.

                                                        Respectfully submitted,
                                                        /s/ Abbie Miles
                                                        Abbie Miles
                                                        Assistant District Attorney
                                                        Harris County, Texas
                                                        1201 Franklin, Suite 600
                                                        Houston, Texas 77002
                                                        (713) 755-5826
                                                        TBC No. 24072240
                          CERTIFICATE OF SERVICE

      This is to certify that a copy of the foregoing instrument has been mailed to the

appellant’s attorney at the following address on September 11, 2015:

      Sarah v. Wood
      1201 Franklin, 13th Floor
      Houston, Texas 77002
      Sarah. Wood@pdo.hctx.net


                                              /s/ Abbie Miles
                                              Abbie Miles
                                              Assistant District Attorney
                                              Harris County, Texas


Date: September 11, 2015